Title: To George Washington from Samuel Huntington, 20 February 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia February 20. 1781
                        
                        Your Excellency will receive herewith enclosed, a Resolution of Congress of this Day, by which you will be
                            informed that all the Continental Troops, from Pennsylvania to Georgia inclusive, are to compose the southern Army, except
                            Marylands Corps and such of the Pennsylvania Line as are on Command on the western Frontiers.
                        Congress deemed themselves under a Necessity of adopting the Measure of ordering the Pennsylvania Line to the
                            Southward without consulting your Excellency, from the late Intelligence received from that Quarter, and supposing you on
                            your Journey to New Port: considering at the same Time that if the Plan suggested in my other Letter which accompanies this, which proposes sending the french Forces to the Southward, should take Effect or any other Circumstances should render it
                            incompatible with the Good of the public Service to send the Pennsylvania Line Southward, your Sentiments might be known
                            and the Orders countermanded before that Line could be put in Motion. 
                        Your Excellency’s two Letters of the 13th have been duly received. The Paper you mention, addressed to
                            President Reed, was inclosed through Mistake by my Secretary, but I do not find any Paper that ought to have been enclosed
                            in Lieu of it. I have the Honor to be with very high Respect Sir your Excellency’s most obedient & most humble
                            Servant
                        
                            Sam. Huntington President
                        
                    